REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-15 in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found to disclose, or suggest an assembly comprising: a first pedicle screw having a first channel; a second pedicle screw having a second channel; first and second loops, each loop having a loop thickness and defined by a spinal rod having a uniform spinal rod thickness defined by a spinal rod diameter, the first and second loops forming a monolithic body defining a lemniscate shape such that a distal portion of the first loop directly contacts a proximal portion of the second loop, each loop defining an inner aperture of substantially the same size and shape; wherein the first and second channels each have a width that is substantially the same as the spinal rod thickness and narrower than the loop thickness such that the first pedicle screw is configured to be attached to only one side of the first loop and the second pedicle screw is configured to be attached to only one side of the second loop.
Furthermore, no references, or reasonable combination thereof, could be found to disclose, or suggest an assembly comprising: a first screw portion for engaging bone, a first tulip connected to the first screw portion, the first tulip having first and second arms extending from the first screw portion defining a first channel; a second screw portion for engaging bone, a second tulip connected to the second screw portion, the second tulip having third and fourth arms extending from the second screw portion defining a second channel; first and second loops, each loop having a loop thickness and defined by a spinal rod having a uniform spinal rod thickness defined by a spinal rod diameter, the first and second loops forming a monolithic body defining a lemniscate shape such that a distal portion of the first loop directly contacts a proximal portion of 
Furthermore, no references, or reasonable combination thereof, could be found to disclose, or suggest an assembly comprising: a first screw portion for engaging bone, a first tulip connected to the first screw portion, the first tulip having first and second arms extending from the first screw portion defining a first channel; a second screw portion for engaging bone, a second tulip connected to the second screw portion, the second tulip having third and fourth arms extending from the second screw portion defining a second channel; first and second loops, each loop having a loop thickness and defined by a spinal rod having a uniform spinal rod thickness defined by a spinal rod diameter, the first and second loops forming a monolithic body defining a lemniscate shape such that a distal portion of the first loop overlaps a proximal portion of the second loop, each loop defining an inner aperture of substantially the same size and shape; wherein the first and second channels each have a width that is substantially the same as the spinal rod thickness and narrower than the loop thickness.
	Delecrin et al. (U.S. Publication No.2005/0010215 A1; hereinafter “Delecrin”) discloses the claimed invention except for wherein the first and second loops each have a loop thickness defined by a spinal rod having a uniform spinal rod thickness defined by a spinal rod diameter.  Delecrin’s plate 2b comprises notches and openings of different sizes (s210b, s220b, s211b, s221b) and thus the thickness of the plate (intpereted as spinal rod thickness) is not unifrom (see Figure 5c).


    PNG
    media_image1.png
    234
    561
    media_image1.png
    Greyscale


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Negrelli whose telephone number is (571)270-7389.  The examiner can normally be reached on Monday-Friday, between 8:00am to 4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 


/CHRISTINA  NEGRELLI/
Examiner, Art Unit 3773
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773